Citation Nr: 0703531	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for thoracic scoliosis, 
claimed as back pain.

2.  Entitlement to service connection for right leg 
disability, claimed as pain.

3.  Entitlement to service connection for anxiety with 
insomnia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
and from June 1981 to August 1982 with additional service as 
a reservist.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.

The claims for service connection for thoracic scoliosis and 
a right leg disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent, probative medical evidence does not link the 
veteran's diagnosed anxiety disorder to her military service 
or any incident therein.  


CONCLUSION OF LAW

Anxiety with insomnia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Prior to initial adjudication of her claim, VA satisfied its 
duty to notify by means of a letter from the AOJ to the 
veteran in December 2003.   The letter informed the veteran 
of the evidence required to substantiate her service 
connection claim and of her and VA's respective duties for 
obtaining evidence.  While she was not informed of potential 
rating and effective date criteria, as the weight of the 
evidence is against her claim decided herein, this lack of 
notice is harmless error.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence as the 
letter requested she either authorize VA to obtain evidence 
on her behalf or submit the evidence.  Under these 
circumstances, the Board is satisfied the veteran has been 
adequately informed of the need to submit relevant evidence 
in her possession.  The appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records as well as identified 
post-service VA and private medical records.  She was 
notified by letter in March 2004 that reasonable efforts on 
her behalf to obtain additional private medical records were 
unsuccessful.  Thereafter she submitted medical records dated 
in March/April 2003 from the private medical provider.  A VA 
opinion was not obtained in connection with her anxiety claim 
due to a lack of competent evidence indicating that she has 
anxiety that may be associated with her military service and 
the record contains sufficient competent medical evidence to 
decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The claims file contains the veteran's statements in 
support of her appeal.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record for which she has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim which VA has 
been authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Service Connection Claim

The veteran's service medical records do not reveal any 
complaints of, or treatment for, anxiety.  She was clinically 
evaluated as psychiatrically normal in March 1975, April 
1978, and March 1979.  See reports of medical examination.  
She also denied having or having had nervous trouble of any 
sort.  See reports of medical history.  In April 2005 
correspondence the veteran wrote that while on active duty in 
1976 an unknown man entered her barracks and chased her as 
she ran from him.  She contacted the military police but 
nothing was done.  She indicates that afterward she had 
problems with being alone after dark and with sleeping.  The 
first competent medical evidence of record referencing a 
diagnosis of anxiety is a January 2001 private medical record 
although a May 2000 private medical record notes the veteran 
was taking an anti-anxiety medication.

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to that effect; lay assertions of medical status, such as the 
veteran's statements, do not constitute competent medical 
evidence of the diagnosis or etiology of anxiety.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran has 
argued that various symptoms over the years (such as having 
the "shakes," a fast heartbeat, and getting dizzy) were 
early manifestations of anxiety and that this conclusion is 
supported as the diagnostic testing, such as for diabetes 
mellitus, always came back negative.  However, while she is 
competent to describe symptoms, she is not competent to 
attribute the symptoms to a specific disability.  
Additionally, the record shows the veteran's medical 
providers have continued to test her for such disorders as 
diabetes mellitus based on her symptoms even after she was 
diagnosed with anxiety.  See, e.g., May 2003 private medical 
record.  Finally, the veteran indicates in her April 2005 
correspondence that she and her private medical provider had 
discussed the etiology of her anxiety to include the 1976 
incident.  But see Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  However, the competent medical evidence of record 
fails to reflect any such medical conclusions by a medical 
professional.  See also April 2002 private medical record 
referencing a post-service interaction with military police.
 
As competent medical evidence does not attribute the 
veteran's currently diagnosed anxiety disorder or any 
associated complaints of insomnia to her period of service or 
any incident therein, the Board must conclude that the weight 
of the evidence is against her claim and her appeal is 
therefore denied.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (the benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  


ORDER

Service connection for anxiety with insomnia is denied.


REMAND

The veteran's March 1975 report of medical examination 
indicates that while the spine was clinically evaluated as 
normal, X-ray examination revealed mild scoliosis of the 
dorsal spine.  The veteran was treated for symptomatic 
scoliosis in March 1976 while radiographic evidence showed 
thoracolumbar scoliosis with major curve being concave to the 
right in the lower thoracic area.  Another March 1976 service 
medical record indicates her scoliosis was 35 degrees to the 
left on standing and 5 to 20 degrees lying down.  She sought 
treatment for back pain on numerous occasions, received 
physical profiles in March 1976 and May 1977, and underwent 
physical therapy in July 1967 and March 1977.  Her April 1978 
report of medical examination for expiration of term of 
service indicates her spine was again clinically evaluated as 
normal while she indicated on her report of medical history 
that she had or had had recurrent back pain.

Upon enlistment for her second period of active duty, lumbar 
scoliosis was again noted upon examination in March 1979.  
See report of medical examination for enlistment; see also 
report of medical history (she indicates she did not have and 
had not had recurrent back pain).  A November 1979 
radiographic report is reflective of moderate scoliosis of 
the thoracolumbar spine with curvexity to the left.  The 
service medical records show she again sought treatment for 
back pain and a January 1980 record indicates she was placed 
on permanent profile due to low back pain.  After her 
discharge from service, the evidence of record fails to 
reveal treatment for scoliosis until a May 1996 private 
medical record which notes her scoliosis.  Her current 
treating chiropractor indicates in a March 2005 letter that 
the veteran's military job duties contributed much to her 
back and leg pain and possibly the scoliosis getting worse.

A pre-service condition will be considered to have been 
aggravated by service when there is an increase in disability 
during service, unless the increase in disability is due to 
the natural progress of the condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2006).  An increase in 
severity is distinguished from the mere recurrence of 
manifestations of the pre-existing injury or disease.  
Evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone or without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Davis v. Principi, 276 F.3d 1361 (Fed. Cir. 
2002).  As there is an indication that the veteran's 
scoliosis was symptomatic while she was on active duty, a 
medical opinion is in order to determine whether such 
symptoms represented a chronic increase in the disability 
and, if so, whether such an increase was due to the natural 
progression of the disability.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  

As for her right leg claim, her treating chiropractor 
indicates that right leg pain from groin to thigh is 
associated with her service-connected post-operative 
residuals of a total abdominal hysterectomy.  As pain has 
already been considered in determining her 50 percent 
disability rating for this disability, these pain symptoms 
cannot also serve as the basis for an additional disability 
evaluation.  See 38 C.F.R. § 4.14 (2006).  However, the 
medical evidence also indicates the veteran complains of pain 
that radiates down the back of her thighs (as opposed to the 
pelvic pain with is generally shown down into her inner 
thigh).  Additionally, a September 2004 VA medical record 
indicates the veteran had lumbar spine pain with 
radiculopathy.  But see January 2004 private electromyogram 
report indicating no lumbosacral radiculopathy upon testing.  
As the medical evidence of record indicates the veteran may 
have additional right leg pain associated with her scoliosis, 
adjudication of her scoliosis claim could potentially impact 
her right leg claim such that appellate review would be 
premature at this time.  See also Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination.  The examiner should 
determine whether the veteran's 
thoracolumbar scoliosis chronically 
increased in severity in service and, if 
so, whether such an increase represented 
a greater rate of progression than 
normally expected according to accepted 
medical principles or, alternatively, did 
the increase represent natural progress 
of the condition.  If any medical opinion 
cannot be given on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  Send the claims 
folder to the examiner for review.

2.  Readjudicate the veteran's claims of 
service connection for thoracic scoliosis 
and a right leg disability manifested by 
pain.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since November 2005.  
The appellant and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


